Exhibit 99.2 ATTUNITY LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Cautionary Statement Regarding Forward-Looking Statements Except for the historical information contained in the following sections, the statements contained in the following sections are “forward-looking statements” within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. Statements preceded by, followed by, or that otherwise include the words "believes", "expects", "anticipates", "intends", "estimates", "plans", and similar expressions or future or conditional verbs such as "will", "should", "would", "may" and "could" are generally forward-looking in nature and not historical facts. Because such statements deal with future events, they are subject to various risks and uncertainties and actual results could differ materially from our current expectations. Factors that could cause or contribute to such differences include, but are not limited to: our reliance on strategic relationships with our distributors, original equipment manufacturer (“OEM”) and value-added reseller partners, including Microsoft and Pivotal (Greenplum); risks and uncertainties relating to acquisitions, including costs and difficulties related to integration of acquired businesses; our liquidity challenges and the need to raise additional capital in the future; timely availability and customer acceptance of our new and existing products, including Attunity Replicate; changes in the competitive landscape, including new competitors or the impact of competitive pricing and products; a shift in demand for products such as Attunity’s products; the impact on revenues of economic and political uncertainties and weaknesses in various regions of the world, including the commencement or escalation of hostilities or acts of terrorism; and other factors and risks on which we may have little or no control. This list is intended to identify only certain of the principal factors that could cause actual results to differ. For a more detailed description of the risks and uncertainties affecting our company, reference is made to our Annual Report on Form 20-F for the year ended December 31, 2012, which is on file with the Securities and Exchange Commission ("SEC"), and the other risk factors discussed from time to time by our company in reports filed or furnished to the SEC. Except as otherwise required by law, we undertake no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. General Introduction Unless indicated otherwise by the context, all references below to: · “we”, “us”, “our”, “Attunity”, or the “Company” are to Attunity Ltd and its subsidiaries; · “dollars” or “$” are to United States dollars; · “NIS” or “shekel” are to New Israeli Shekels; · "RepliWeb" are to RepliWeb Inc., a U.S.-based leading provider of enterprise file replication and managed file transfer technologies, which we acquired in September 2011; and · "Convertible Notes" or "Notes" are to the convertible promissory notes we issued to certain investors pursuant to a Note and Warrant Purchase Agreement, dated March 22, 2004, as amended from time to time, by and between us and the investors, or the Note Agreement. On July 19, 2012, we effected a one-for-four reverse split of our ordinary shares, and accordingly the par value of our ordinary shares was changed to NIS 0.4 per share. Unless indicated otherwise by the context, all ordinary share, option and per share amounts as well as stock prices in the following sections have been adjusted to give retroactive effect to the stock split for all periods presented. You should read the following discussion and analysis in conjunction with our unaudited consolidated financial statements for the six months ended June 30, 2013 and notes thereto, and together with our audited consolidated financial statements for the year ended December 31, 2012 filed with the SEC as part of our Annual Report on form 20-F for the year ended December 31, 2012. Overview We have been delivering software solutions to organizations around the world for over twenty years and we are now a leading provider of information availability software solutions that enable access, sharing, replication, consolidation and distribution of data across heterogeneous enterprise platforms, organizations, and the cloud. Our software solutions include data replication (Replicate), change data capture (CDC), data connectivity, enterprise file replication (EFR) and managed-file-transfer (MFT). Our software solutions benefit our customers’ businesses by enabling real-time access and availability of data and files where and when needed, across the maze of heterogeneous systems making up today’s IT environment. Our software is commonly used for projects such as data warehousing and Big Data analytics, reporting migration and modernization, application release automation, file replication and distribution and cloud data transfer. Through distribution, OEM agreements and strategic relationships with global-class partners such as Microsoft, Oracle, IBM, HP, our solutions have been deployed at thousands of organizations worldwide in government, financial services, manufacturing, retail, pharmaceuticals and the supply chain industry. Our products and services are sold through direct sales and support offices in the United States, the United Kingdom, Hong Kong and Israel, as well as through distributors and local partners in several countries in Europe as well as in Japan, South Korea, Taiwan, Singapore, and South and Central America. Financial Highlights Total revenues in the first six months of 2013 decreased by 14% to $10.7 million from $12.5 million in the first six months of 2012. Total revenues were composed of (1) license revenues, which decreased by 29% to $5.0 million in the first six months of 2013 from $7.1 million in the same period last year, and (2) maintenance, support and services revenues, which increased by 6% to $5.6 million in the first six months of 2013 from $5.3 million in the same period last year. Operating loss in the first six months of 2013 was $1.2 million, compared to an operating income of $1.0 million for the same period in 2012. Operating loss for the first six months of 2013 included equity-based compensation expenses totaling $306,000 compared to $324,000 for the same period last year, as well as $373,000 in amortization and expenses related to the acquisition of RepliWeb compared to $513,000 in the same period last year. The first six month of 2012 also included amortization of software development costs of $112,000, which were zero in the same period of 2013. Net loss in the first six months of 2013 was $1,175,000, or ($0.11) per diluted share, compared to net income of $383,000, or $0.03 per diluted share, in the same period last year. Cash and cash equivalents were approximately $1.8 million as of June 30, 2013 compared to $3.8 million asof December 31, 2012. The decrease is attributable to the $2.0 million earn-out payment made in April 2013 to RepliWeb's former shareholders.Shareholders' equity decreased to $9.0 million as of June 30, 2013 compared to $9.6 million as of December 31, 2012. 2 Recent Major Developments Below is a summary of the most significant developments in our company and business since January 1, 2013: · On July 31, 2013, we announced the signing of an OEM reseller agreement with Infor, a world-leading supplier of enterprise applications. · On July 17, 2013, we announced that Kongsberg will embed our technology in its real-time business intelligence solution for the global maritime market. · On June 25, 2013, we announced that Lawrence Schwartz has been appointed as our Vice President of Marketing. · On May 16, 2013, we announced that we have entered into reseller agreements with five new partners to drive and grow our revenue and market share in Latin America. · On May 8, 2013, we announced that we have extended our multi-year OEM strategic distribution agreement with one of our partners, a world-leading software and IT corporation, and that, as part of the extension, the new structure of the agreement improves for us the pricing terms for license, support and maintenance revenues. · On May 2, 2013, we announced that we signed a multi-year reseller agreement with one of the largest technology corporations in the world, a leading Fortune 50 company, for the resale of Attunity Replicate. · On April 2, 2013, we announced the commercial availability of two Attunity CloudBeam services – a file replication service and a managed file transfer service for Amazon Web Services (AWS) Simple Storage Service (S3). · On February 19, 2013, we announced the imminent release by us of an optimized data loading solution for Amazon Redshift, AWS’ new data warehouse in the cloud. Critical Accounting Estimates and Assumptions The preparation of financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.A comprehensive discussion of our critical accounting policies is included in the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section in our Annual Report on Form 20-F for the year ended December 31, 2012. 3 Results of Operations The following discussion of our results of operations for the six months periods ended June 30, 2013 and 2012, included in the following table, which presents selected financial information data (in U.S. dollars in thousands) as a percentage of total revenues as well as the percentage change between such periods, is based upon our statements of operations contained in our financial statements for those periods, and the related notes, accompanying this report. Six Month Periods Ended June 30, Percent Change UNAUDITED Revenues: Software licenses $ 47
